Case 9:18-cv-80994-DLB Document 148 Entered on FLSD Docket 11/21/2019 Page 1 of 3



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 9:18-cv-80994-DLB

      NITV FEDERAL SERVICES, LLC,

            Plaintiff,

      v.

      DEKTOR CORPORATION and ARTHUR
      HERRING, III,

            Defendants.


             PLAINTIFF’S MEMORANDUM IN OPPOSITION TO MOTION FOR
            COURT TO SANCTION NITV LAWYERS D’SOUSA AND D’LOUGHY

           Plaintiff NITV Federal Services, LLC (“Plaintiff”) hereby files this memorandum in

  opposition to defendant Arthur Herring, III’s (“Herring”) Motion for Court to Sanction Nitv

  Lawyers d’sousa and d’loughy (the “Motion”) [D.E. 146], and states as follows:

           1.      The Motion seeks an Order sanctioning undersigned counsel for “knowing and

  deliberately filing a made up lawsuit only to use the court as a weapon….”1 The Motion further

  criticizes undersigned counsel for not contacting Herring prior to filing this lawsuit and for now

  withdrawing from their representation of Plaintiff upon Herring revealing Plaintiff’s business to

  be a “scam.”

           2.      The Motion does not merit a serious response and is simply the latest in a long line

  of motions/responses by Herring in which he blames everyone but himself for the procedural

  posture of this lawsuit and Herring’s misconduct throughout. The Court has seen this rambling

  before – indeed, it is the same tact and name calling that Herring has engaged in for months (rather



  1
           See Motion, p. 3.
Case 9:18-cv-80994-DLB Document 148 Entered on FLSD Docket 11/21/2019 Page 2 of 3



  than focusing on compliance with his obligations under the Federal Rules of Civil Procedure

  and/or various adverse Orders entered by the Court). If Herring is looking for a scapegoat for his

  pleadings being struck or judgment being entered against himself/co-defendant Dektor

  Corporation (“Dektor”), he need only look in the mirror.

         3.      Although somewhat unclear, it appears that the Motion seeks sanctions pursuant to

  Fed. R. Civ. P. 11(b) on the basis that this lawsuit was brought for an improper purpose or that the

  allegations in the Complaint lack factual support. As a threshold matter, the Motion should be

  denied due to Herring’s failure to comply with the meet-and-confer requirements of Local Rule

  7.1(a)(3) (as he has likewise failed to do in every other motion he has filed in this case). See, e.g.

  Latele TV, C.A. v. Telemundo Communs. Grp., LLC, No. 12-22539-CIV, 2015 U.S. Dist. LEXIS

  38478, at *6 (S.D. Fla. Mar. 26, 2015) (“Local Rule 7.1(a)(3) requires a pre-filing conferral and

  does not designate a sanctions motion as an exception.”); Dang v. Inspection Depot, Inc., No. 14-

  61857-CIV-COOKE/TORRES, 2015 U.S. Dist. LEXIS 185575, at *5 (S.D. Fla. June 29, 2015)

  (denying motion for sanctions in part due to failure to include Rule 7.1(a)(3) certification).

         4.      More substantively, the Motion should be denied because, through his default,

  Herring has already admitted each of the well-pled factual allegations of the Complaint. While

  Herring had every opportunity to litigate this matter on the merits, he chose instead to engage in

  subterfuge, create fake e-mail accounts, intentionally destroy evidence, fake illnesses, and

  otherwise act to delay and substantially increase Plaintiff’s costs/attorneys’ fees. That conduct

  ultimately resulted in a default judgment against Dektor, a judicial default against Herring, and a

  pending default judgment motion against Herring. Herring cannot now use a procedurally

  improper sanctions motion as a back-door attack on the merits of this lawsuit when he long ago

  squandered the opportunity to participate in this lawsuit.


                                                    2
Case 9:18-cv-80994-DLB Document 148 Entered on FLSD Docket 11/21/2019 Page 3 of 3



           WHEREFORE, Plaintiff respectfully requests that the Court enter an Order denying the

  Motion and for such further relief as the Court deems proper.

                    Respectfully submitted                   Respectfully submitted,

                     ADVISORLAW PLLC                         DESOUZA LAW, P.A.
                     2925 PGA Boulevard                      101 NE Third Avenue
                     Suite 204                               Suite 1500
                     Palm Beach Gardens, FL 33410            Fort Lauderdale, FL 33301
                     Telephone: (561) 622-7788               Telephone: (954) 603-1340
                     Jdloughy@advisorlaw.com                 DDesouza@desouzalaw.com

                         By:/s/ James D’Loughy               By: /s/ Daniel DeSouza, Esq.______
                               James D’Loughy, Esq.                  Daniel DeSouza, Esq.
                                Florida Bar No: 052700               Florida Bar No.: 19291


                                        CERTIFICATE OF SERVICE

           I hereby certify that on November 21, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record.

  I further certify that on November 21, 2019, I served the foregoing document via US Mail to

  Dektor Corporation and Arthur Herring, III, 400 E. Station Avenue, Coopersburg, PA 18036 and

  via e-mail to admin@dektorpse.com.

                                                    /s/ Daniel DeSouza___
                                                    Daniel DeSouza, Esq.




  4841-1795-7485, v. 1




                                                         3
